Gilbert, J.,
concurring specially. Only three hundred dollars was given to eleemosynary institutions at the time of the death of the testator. The will further provided that at the death of the wife whatever remained was to be divided, two thirds to the testator’s sister and one third to designated eleemosynary institutions. It can not be definitely shown whether there will be any part of. the estate remaining after the death of the wife; it may have all been consumed in paying annuities to her under provisions of the will. Certainly it can hot be shown that one third of the net remainder after the death of the wife will amount to more than one third of the estate as it was at the death of the testator. For that additional reason I concur in the judgment of affirmance. Mr. Justice Bell concurs in this special concurrence.